UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1760


EMMANUEL EDOKOBI,

                Plaintiff - Appellant,

          v.

LITTON LOAN SERVICING LP, Mortgagee,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01332-JFM)


Submitted:   March 15, 2013                 Decided:   March 29, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Edokobi, Appellant Pro Se.       Hillary Gould Benson,
Daniel J. Tobin, BALLARD SPAHR, LLP, Bethesda, Maryland; Glenn
Cline, BALLARD SPAHR, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmanuel Edokobi seeks to appeal the district court’s

orders     sealing       portions   of      Edokobi’s       deposition,     denying

Edokobi’s       motion     to    strike       a    deposition,      and     granting

Defendant’s motion for summary judgment.                    We have reviewed the

record and find no reversible error.                Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.                  Edokobi v. Litton Loan

Servicing LP, No. 8:11-cv-01332-JFM (D. Md. June 13 & June 18,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented    in   the   materials

before   this    court     and   argument     would   not     aid   the   decisional

process.

                                                                           DISMISSED




                                          2